Exhibit 10.1
QUMU CORPORATION
STOCK OPTION AGREEMENT


    THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of the Grant Date
set forth below, by and between Qumu Corporation, a Minnesota corporation (the
“Company”), and the optionee named below (“Optionee”), and is not issued
pursuant to the Company’s 2007 Second Amended and Restated Stock Incentive Plan
(the “2007 Plan”) or any other equity incentive plan of the Company approved by
the Company’s shareholders.


OPTIONEE:
TJ Kennedy
GRANT DATE:
July 22, 2020
NUMBER OF OPTION SHARES:
457,692 shares of common stock
OPTION PRICE PER SHARE:
$4.90 per Share
EXPIRATION DATE:    
July 22, 2027



    1.    Grant of Option. The Company hereby grants to Optionee the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of common stock of the Company (the “Shares”) set forth above (the
“Option Shares”), at the Option Price per Share set forth above, on the terms
and conditions set forth in this Agreement. The Option is granted to Optionee as
an a material inducement to Optionee accepting employment with the Company in
accordance with Nasdaq Listing Rule 5635(c)(4). The Option is not intended to be
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).


    2.    Administration of Option. The Option will be administered by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”). Any or all functions of the Committee specified in this
Agreement may be exercised by the Board unless this Agreement specifically
states otherwise. The Committee has the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Option as it
may, from time-to-time, deem advisable, to interpret the terms and provisions of
this Agreement and to otherwise supervise the administration of the Option. The
Committee may not take any action that would be treated as a “repricing” under
generally accepted accounting principles. All decisions made by the Committee
pursuant to this Agreement will be final, conclusive and binding on all persons,
including the Company, its shareholders, members of the Board, Optionee and
their respective successors, assigns, heirs, estates and beneficiaries.


    3.    Term and Exercise of Option.


(a)    Installment Exercise Provisions. The term of the Option shall commence on
the Grant Date set forth above and shall continue until the Expiration Date set
forth above, unless earlier terminated as provided herein. Except as otherwise
provided herein, the Option will be exercisable in cumulative installments as
follows:



--------------------------------------------------------------------------------





(i)    Up to one-third of the Option Shares may be purchased at any time on or
after the one-year anniversary of the Grant Date and prior to termination of the
Option;


(ii)    Up to two-thirds of the Option Shares may be purchased at any time on or
after the second-year anniversary of the Grant Date and prior to termination of
the Option;


(iii)    Up to 100% of the Option Shares may be purchased at any time on or
after the third-year anniversary of the Grant Date and prior to termination of
the Option; and


Neither Optionee nor Optionee’s legal representatives, legatees or distributees,
as the case may be, will be, or will be deemed to be, a holder of any Option
Shares for any purpose unless and until certificates for the Option Shares are
issued to Optionee or Optionee’s legal representatives, legatees or
distributees, under the terms of this Agreement.


    (b)    Method of Exercise. The Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Option
Shares in respect of which the Option is being exercised (the “Exercised
Shares”) and such other representations and agreements as may be required by the
Company. The Exercise Notice shall be signed by Optionee and shall be delivered
in person or by certified mail to the Chief Financial Officer of the Company in
accordance with Section 14 of this Agreement. The Exercise Notice shall be
accompanied by payment of the aggregate Option Price per Share. The Option shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Option Price per Share.


    (c)    Method of Payment. Payment of the aggregate Option Price per Share
shall be made by certified bank check, by delivery (or by attestation) of other
Shares owned by Optionee, pursuant to a “same day sale” program exercised
through a brokerage transaction as permitted under the provisions of Regulation
T applicable to cashless exercises (so long as the Company’s Shares are
registered under Section 12 of the Exchange Act), or by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with a Fair Market
Value that does not exceed the aggregate Option Price per Share (together with
payment in cash or other payment from Optionee to the extent of any remaining
balance) provided that any such Shares used to pay the aggregate Option Price
per Share shall no longer be outstanding and exercisable under the Option. Any
same day sale or cashless exercise shall comply with regulations promulgated
under the Securities Exchange Act and the Federal Reserve Board. No Shares and
no certificate for Shares shall be issued until full payment therefore has been
made.


4.    Change in Control.


(a)    “Change in Control” of the Company shall mean a change in control which
would be required to be reported in response to Item 5.01 of Form 8-K
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement,
including without limitation, if:
    
(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities (other than an entity owned 50% or greater by the Company or an
employee pension plan for the benefit of the employees of the Company);



--------------------------------------------------------------------------------



(ii)there ceases to be a majority of the Board comprised of (i) individuals who,
on the date of this Agreement, constituted the Board of the Company; and (ii)
any new director who subsequently was elected or nominated for election by a
majority of the directors who held such office prior to a Change in Control; or
(iii)the Company disposes of at least 75% of its assets, other than (i) to an
entity owned 50% or greater by the Company or any of its subsidiaries, or to an
entity in which at least 50% of the voting equity securities are owned by the
shareholders of the Company immediately prior to the disposition in
substantially the same percentage or (ii) as a result of a bankruptcy
proceeding, dissolution or liquidation of the Company.
Notwithstanding anything herein to the contrary, the Committee may unilaterally
amend the definitions of Change of Control, Action Effective Date, and this
Section 4 if at any time, and from time to time, as such definitions or terms
relating to a Change in Control are correspondingly amended in the 2007 Plan.
(b)    Except as otherwise provided in this Agreement, if a Change in Control
occurs, all previously unexercised Option Shares shall be exercisable in full,
without regard to any installment exercise provisions, and the Option shall be
governed by applicable law and the documents effectuating the Change in Control.
If the agreements effectuating the Change in Control do not provide for the
assumption or substitution of the Option (and all “Stock Incentives” granted
under the 2007 Plan), the Committee, in its sole and absolute discretion, may,
with respect to any or all of such Option Shares, take any or all of the
following actions to be effective as of the date of the Change in Control (or as
of any other date fixed by the Committee occurring within the thirty (30) day
period immediately preceding the date of the Change in Control, but only if such
action remains contingent upon the effectuation of the Change in Control) (such
date referred to as the “Action Effective Date”):
    (i)    Unilaterally cancel such Option Shares in exchange for whole and/or
fractional Shares (or whole Shares and cash in lieu of any fractional Share) or
whole and/or fractional shares of a successor (or whole shares of a successor
and cash in lieu of any fractional share) that, in the aggregate, are equal in
value to the product of (1) the excess, if any, of the Fair Market Value per
Share on the Action Effective Date over the Exercise Price multiplied by (2) the
number of Option Shares.
    (ii)    Unilaterally cancel such Option Shares in exchange for cash or other
property equal in value to the product of (1) the excess, if any, of the Fair
Market Value per Share on the Action Effective Date over the Exercise Price
multiplied by (2) the number of Option Shares.
    (iii)    Unilaterally cancel such Option Shares after providing Optionee
with (i) an opportunity to exercise such Option Shares to the extent vested
within a specified period prior to the date of the Change in Control, and (ii)
notice of such opportunity to exercise prior to the commencement of such
specified period. The Committee may modify or waive any condition limiting the
exercise of the Option to permit a cashless exercise of the Option.
(c)    Notwithstanding the foregoing, payment of cash in lieu of whole or
fractional Shares or shares of a successor may only be made to the extent that
such payment (i) has met the requirements of an exemption under Rule 16b-3
promulgated under the Exchange Act, or (ii) is a subsequent transaction the
terms of which were provided for in a transaction initially meeting the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act. The payment of cash in lieu of whole or



--------------------------------------------------------------------------------



fractional Shares or in lieu of whole or fractional shares of a successor shall
be considered a subsequent transaction approved by the original grant of the
Option.
(d)    For the purposes of this Agreement, “Fair Market Value” of a Share shall
be determined by the Committee as follows: (i) if the Shares are listed for
trading on one of more national securities exchanges, the last reported sales
price on such principal exchange on the date in question, or if the Shares shall
not have been traded on such principal exchange on such date, the last reported
sales price on such principal exchange on the first day prior thereto on which
the Shares was so traded; or (b) if the Shares are not listed for trading on a
national securities exchange, but are traded in the over-the-counter market, the
closing bid price for the Shares on the date in question, or if there is no such
bid price for the Shares on such date, the closing bid price on the first day
prior thereto on which such price existed; or (c) if neither (a) or (b) is
applicable, a value determined by the reasonable application of a reasonable
valuation method as defined in regulations promulgated under Section 409A of
Code, which determination shall be final and binding on all parties.
    5.    Termination of Employment.


    (a) If Optionee shall cease to be employed by the Company as a result of
retirement for age or disability, or voluntary or involuntary separation from
employment, other than a termination for Cause (as defined below), the Option
may be exercised to the extent Optionee shall have been entitled to do so at the
date of termination of employment, within a period of 90 days after such
termination of employment, but in no case later than the Expiration Date set
forth above.


    (b) If Optionee’s employment is terminated for Cause, the right of Optionee
to exercise the Option shall terminate immediately upon such termination of
employment. For purposes of this Agreement, “Cause” shall have the same meaning
as in any employment or severance agreement between Optionee and the Company in
effect at the time of such termination of employment.


    (c) The Option will not confer upon Optionee any right with respect to
continuance of employment by the Company, nor will it interfere in any way with
the right of the Company to terminate Optionee’s employment at any time.


    6.    Death of Optionee. In the event of the death of Optionee while in the
employ of the Company, the Option may be exercised to the extent Optionee shall
have been entitled to do so at the date of death, within a period of one year
after the date of death, but in no case later than the Expiration Date set forth
above. In such event, the Option shall be exercisable only by the executors or
administrators of Optionee or by the person or persons to whom Optionee’s rights
under the Option shall pass by Optionee’s will or the laws of descent and
distribution.


    7.    Limitations on Exercise of Option.


    (a) Except as provided in paragraph 5 and 6 above, the Option may not be
exercised unless Optionee is, at the time of such exercise, in the employ of the
Company, and shall have been continuously so employed since the Grant Date of
the Option.


    (b) The issuance of Option Shares upon the exercise of the Option shall be
subject to all applicable laws, rules and regulations, and shares shall not be
issued except upon the approval of proper government agencies or stock exchanges
as may be required. Assuming compliance with such laws, rules and regulations,
for income tax purposes the Option Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Option Shares.



--------------------------------------------------------------------------------





8.    Nontransferability of Option. The Option shall not be transferable by
Optionee, other than by will or the laws of descent and distribution. During the
lifetime of Optionee, the Option shall be exercisable only by Optionee.


    9.    Registration. If any law or regulation of the Securities and Exchange
Commission or of any other body having jurisdiction shall require the Company or
Optionee to take any action in connection with the exercise of the Option, then,
notwithstanding any contrary provision of this Agreement, the date for exercise
of the Option and the delivery of the Option Shares shall be deferred until the
completion of the necessary action. In the event that the Company shall deem it
necessary, the Company may condition the grant or exercise of the Option upon
the receipt of a satisfactory certificate that Optionee is acquiring the Option
Shares for investment purposes and not with the view or intent to resell or
otherwise distribute the Option or Option Shares. In such event, the stock
certificate evidencing such Option Shares shall bear a legend referring to
applicable laws restricting transfer of such shares. In the event that the
Company deems it necessary to register under the Securities Act of 1933, as
amended, or any other applicable statute, the Options or any Option Shares, then
Optionee shall cooperate with the Company and take such action as is necessary
to permit registration or qualification of such Option or Option Shares. It is
the Company’s intent, but not its obligation, to register or qualify the
offering or sale of Shares under the Securities Act of 1933 of any other
applicable state, federal or foreign law.


10.    Disgorgement.


(a)    If any of the Company’s financial statements are required to be restated
resulting from errors, omissions or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of any Stock Incentive with respect to any fiscal year of the Company
the financial results of which are negatively affected by such restatement. The
operation of this Section 10(a) shall be in accordance with the provisions of
Section 302 of Sarbanes-Oxley Act of 2002 and any applicable guidance.


(b)    Upon demand of the Company, Optionee shall disgorge all or any portion of
the Option or other compensation paid or payable pursuant to the Option received
within 36-month period prior to the public release of the restatement of
financial information due to material noncompliance with the financial reporting
requirements under the federal securities laws. The operation of this Section
10(b) shall be in accordance with the provisions of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any applicable
guidance.
(c)    The amount to be recovered from Optionee under this Section shall be the
amount by which the Option exceeded the amount that would have been paid or
payable to Optionee had the financial statements been initially filed as
restated, or any greater or lesser amount (including, but not limited to, the
entire Option) that the Committee shall determine. In no event shall the amount
to be recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law.
(d)    In addition to or in lieu of the rights to recovery set forth above, the
Committee shall determine, as late as the time of the recoupment, regardless of
whether such method is stated in this Agreement, whether the Company shall
effect any such recovery (i) by seeking repayment from Optionee, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
payable to Optionee under any compensatory plan, program or arrangement
maintained by the Company or any of its affiliates, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants



--------------------------------------------------------------------------------



of compensatory awards that would otherwise have been made in accordance with
the Company’s otherwise applicable compensation practices, (iv) by a holdback or
escrow (before or after taxation) of part or all of the Shares, payment or
property received upon exercise or satisfaction of the Option or any other stock
incentive granted under any plan or agreement with the Company, or (v) by any
combination of the foregoing. Notwithstanding anything herein to the contrary,
the Committee may unilaterally amend this Section 10 and Section 11 if at any
time, and from time to time, as such terms relating to disgorgement, forfeiture
and recoupment are correspondingly amended in the 2007 Plan.


11.    Forfeiture and Recoupment. Without limiting in any way the foregoing,
Optionee’s rights, payments, and benefits with respect to the Option shall be
subject to reduction, cancellation, forfeiture, or recoupment by the Company
upon the occurrence of any of the following events, in addition to any otherwise
applicable vesting conditions: (a) failure to accept the terms of the Option,
(b) termination of Optionee’s employment for Cause, (c) violation of material
Company policies, (d) breach of any agreement between the Company and Optionee,
or (e) other conduct by Optionee that the Committee determines is detrimental to
the business or reputation of the Company or its subsidiaries.


12.    Tax Withholding. The Company has the right to deduct from any award
payment made under this Agreement or to require Optionee to pay the amount of
any federal, state or local taxes of any kind required by law to be withheld
with respect to the grant, vesting, payment or settlement of an award under this
Agreement, or to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes. Optionee
may elect by written notice to the Company to satisfy part or all of the
withholding tax requirements associated with the award by (a) authorizing the
Company to retain from the number of Option Shares that would otherwise be
deliverable to Optionee (except to the extent such retention would violate
applicable securities laws), or (b) delivering (including by attestation) to the
Company from Shares already owned by Optionee, that number of Shares having an
aggregate Fair Market Value equal to part or all of the tax payable by Optionee
under this Section, and in the event Option Shares or Shares are withheld or
delivered, the amount withheld shall not exceed the statutory minimum required
federal, state FICA and other payroll taxes.


    13.    Adjustment. In the event of a stock dividend, stock split, spin-off,
rights offering, recapitalization through a large, nonrecurring cash dividend,
or a similar equity restructuring of the Company, the Committee will adjust: (a)
the number of Shares subject to the Option, rounding all fractions downward, and
(d) the Exercise Price of the Option, or any combination thereof, in an
equitable manner that will equalize the fair value of the Option before and
after the equity restructuring. Furthermore, in the event of any corporate
transaction described in Code Section 424(a) that provides for the substitution
or assumption of the Option, the Committee will adjust the Option in a manner
that satisfies the requirements of Code Section 424(a) as to: (x) the number of
Shares subject to the Option, rounding all fractions downward, and (y) the
Exercise Price of the Option, or any combination thereof. An adjustment made
under this Section by the Committee shall be conclusive and binding on all
affected persons.


    14.    Notices. Notices required hereunder shall be given in person or by
first class mail to the address of Optionee shown on the records of the Company,
and to the Company at its principal executive office.

    15.    Successors and Assigns. This Agreement shall apply to and bind
Optionee and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.





--------------------------------------------------------------------------------



    16.    Miscellaneous. This Agreement, together with Exhibit A, constitutes
the entire agreement of the parties with respect to the subject matter of this
Agreement and supersedes in its entirety all prior undertakings and agreements
of the Company and Optionee with respect to the subject matter hereof. The
Committee shall have the right to modify, amend or cancel the Option if (a) the
modification, amendment or cancellation does not diminish the rights or benefits
of Optionee under the Option (provided, however, that a modification, amendment
or cancellation that results solely in a change in the tax consequences with
respect to the Option shall not be deemed as a diminishment of rights or
benefits of the Option), (b) Optionee consents in writing to such modification,
amendment or cancellation, (c) there is a dissolution or liquidation of the
Company, (d) this Agreement expressly provides for such modification, amendment
or cancellation, or (e) the Company would otherwise have the right to make such
modification, amendment or cancellation pursuant to Section 4 or applicable law.
This Agreement is governed by the internal substantive laws of but not the
choice of law rules of the State of Minnesota.
* * * * *
    IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
executed in its corporate name by its duly authorized officer, and Optionee has
executed this Agreement, effective as of the Grant Date set forth above.




    

COMPANY:
QUMU CORPORATION


By:/s/ David G. RistowDavid G. RistowChief Financial Officer




OPTIONEE:    
/s/ TJ KennedyTJ Kennedy




